Citation Nr: 0914612	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  04-42 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Eligibility for non-service-connected disability pension.

2.  Entitlement to service connection for left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The appellant had active duty for training from January 10, 
1967, to April 7, 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida, that denied the above claims.

This matter was previously before the Board in May 2007, at 
which time it was remanded for additional development.  

The Board notes that in March 2009, the Board received 
additional evidence from the appellant without a waiver of 
the right to initial consideration by the agency of original 
jurisdiction.  However, the evidence submitted is duplicative 
of evidence submitted by the appellant that is already of 
record and contained within his claims file.  As such, 
remanding this matter for initial consideration by the RO is 
not required.


FINDINGS OF FACT

1.  The appellant had active duty for training for a period 
of less than 90 days; his service is not qualifying service 
for pension purposes.

2.  Resolving all doubt in the appellant's favor, left knee 
chondromalacia, anterior cruciate ligament tear, and 
osteoarthritis are etiologically related to the appellant's 
period of active service.


CONCLUSIONS OF LAW

1.  Basic eligibility for entitlement to pension benefits is 
precluded by law.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. 
§§ 3.3, 3.7 (2008).

2.  The criteria for entitlement to service connection for 
left knee chondromalacia, anterior cruciate ligament tear, 
and osteoarthritis have been met. 38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the appellant, 
further development under the VCAA or other law would not 
result in a more favorable result for the appellant, or be of 
assistance to this inquiry.

In the decision below, the Board grants the claim of service 
connection for left knee chondromalacia, anterior cruciate 
ligament tear, and osteoarthritis.  The RO will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As to the issue of non-service-connected disability pension, 
the VCAA is not applicable where there is no reasonable 
possibility the appellant can prevail in the appeal.  As will 
be discussed below, the law is dispositive and facts are not 
in dispute.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); see also Smith (Claudus) v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); see also 
VAOPGCPREC 5-2004.

Nonservice-connected pension

Under 38 U.S.C.A. § 1521, pension is payable to a Veteran who 
served in the active military, naval, or air service for 
ninety (90) days or more during a period of war and who is 
permanently and totally disabled due to non-service-connected 
disabilities that are not the result of willful misconduct.  
The term period of war includes the "Vietnam era" which is 
defined as the period beginning on February 28, 1961, and 
ending on May 7, 1975.  38 U.S.C.A. § 101(10); 38 C.F.R. § 
3.2(f).   

As noted above, the appellant served on active duty for 
training from January 10, 1967 to April 7, 1967.  As such, 
the appellant did not active service for ninety (90) days or 
more during a period of war.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court Of Appeals For Veterans Claims (Court) held that 
in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Id. at 430.  As the appellant does not have the 
requisite active service, the provisions of 38 U.S.C.A. §§ 
101(10) and 1521 as well as 38 C.F.R. §§ 3.2 and 3.3 preclude 
eligibility to non-service-connected pension benefits. As the 
disposition of this claim is based on the law as applied to 
undisputed facts, the claim must be denied based on a lack of 
entitlement under the law.  Sabonis. 

Service connection

Service connection may be established for a disease or injury 
resulting in current disability that was incurred in active 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

Although not shown in service, service connection may still 
be granted for arthritis when found disabling to a 
compensable degree during the first post service year.  38 
U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  Service connection may be also granted for any 
disease first diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2008).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 38 
U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 1477, 
1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  In determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant asserts that he initially hurt his left knee 
while playing football at a reception center while waiting to 
be activated, while in the Army reserves.  The appellant is 
noted to have been in the Army reserves from January 1966 
until ordered to active duty in January 1967.

The appellant's induction report of medical examination dated 
January 13, 1967, shows that clinical evaluation of the lower 
extremities was normal.  There was no indication of any 
symptoms associated with a left knee injury.

Service treatment records show that on February 8, 1967, the 
appellant was treated for symptoms associated with a left 
knee injury which was said to have occurred three weeks 
earlier.  The examiner indicated that injury had been an 
exacerbation of an old injury. 

A Medical Evaluation Board physical examination report dated 
in April 1967, shows a diagnosis of derangement, internal, 
left knee, old tear of medial meniscus with laxity of 
anterior cruciate and medial collateral ligaments which 
existed prior to service.  The associated narrative summary, 
however, indicated that the appellant had been having 
recurrent difficulty with episodes of swelling and giving out 
of the knee.  The examiner indicated that since being in the 
service, he had the same difficulty occur again when he was 
catching a football.  The appellant was medically discharged 
from service.

Subsequent to service, a private medical record from the 
Jacksonville Orthopaedic Institute dated in December 2000 
show that the appellant reported injuring himself while on 
the job in March 2000 when he had stepped off a porch and 
twisted his knee, resulting in a pop with subsequent knee 
pain.  It was noted that the appellant had undergone a left 
knee arthroscopic partial medial and lateral meniscectomy 
with chondroplasty and findings of an anterior cruciate 
ligament disruption in September 2000 as a result of this 
injury.

A private medical record from the Rogozinski Orthopedic 
Clinic dated in April 2001 shows that the appellant was 
evaluated for symptoms associated with the March 2000 left 
knee injury.  A history of one previous injury was noted that 
occurred in 1967 while playing football in the army.  

A lay statement from the appellant's brother dated in July 
2002 shows that he recalled receiving a telephone call from 
the appellant during his boot camp indicating that he had 
sustained a knee injury.  He added that the appellant did not 
have a knee problem prior to service.

A lay statement from the appellant's former spouse dated in 
October 2004 shows that she indicated being married to him in 
November 1967, and that prior to that date they had been 
dating.  She reiterated that the appellant had been enlisted 
in the Army Reserve in May 1966, and that he had been called 
into active duty in January 1967, at which time he had 
injured his left knee while playing football.  She added that 
he was then released in April 1967 on a medical discharge.

A VA examination report dated in May 2008 shows that the 
appellant reported sustaining an original injury to his left 
knee in may 1966, prior to entering service, at which time 
the knee gave out and subsequent pain and swelling developed.  
He added that he had recurrent difficulty since that time 
with episodes of giving out of the knee and swelling.  He 
indicated that while in service he had difficulty occurring 
again when catching a football.  He added that since that 
time, he has continued to experience recurrent pain, 
swelling, and giving out of the knee.  Following examination 
of the appellant, the diagnosis was (1) status post left knee 
medial meniscus tear with left knee arthroscopy with medial 
and lateral meniscectomy, etiology being the March 2000 
injury; (2) left knee chondromalacia, etiology from multiple 
injuries, prior to and during service; (3) left knee anterior 
cruciate ligament tear, etiology from multiple injuries, 
prior to and during service; and (4) left knee 
osteoarthritis, etiology from multiple etiologies, prior to, 
during, and post service.

The examiner opined that the appellant's first diagnosis was 
not caused by or a result of a knee injury during active 
duty.  As to the relationship between the appellant's 
remaining diagnoses and service, the examiner indicated that 
he could not resolve the issue without resorting to mere 
speculation.  However, the examiner added that the remaining 
diagnoses likely developed from a combination of factors 
which include the left knee injury that occurred in May 1966, 
prior to active service, as well as the left knee injury 
while playing football in active service in 1967.

Initially, the Board notes that as to the statements of the 
appellant, his brother, and his former spouse, lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  In this case, the Board finds that the 
foregoing lay statements describing the onset and chronicity 
of the left knee symptomatology during service to be credible 
and supported by evidence of record.

While the Board recognizes that the appellant had sustained a 
left knee injury prior to his entry into service, his January 
1967 induction examination report shows that his lower 
extremities were normal.  Moreover, the service medical 
records do show that the appellant had exacerbated an old 
injury during his period of active service.  The record also 
shows that while the appellant had an intervening injury in 
March 2000, the VA examiner in May 2008 concluded that the 
appellant's current left knee chondromalacia, anterior 
cruciate ligament tear, and osteoarthritis likely developed 
from a combination of factors which includes the left knee 
injury while playing football in active service in 1967.

Resolving doubt in the appellant's favor, the Board finds 
that left knee chondromalacia, anterior cruciate ligament 
tear, and osteoarthritis had their onset as a result of the 
appellant's period of active service.

While further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional 
medical opinion, under the benefit of the doubt rule, where 
there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the appellant shall 
prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 
(1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994).  Thus, with the resolution of all reasonable doubt in 
the appellant's favor, the Board finds that the appellant has 
satisfied his burden of showing that he suffers from a 
chronic left knee disability as a result of his period of 
active service.


ORDER

Basic eligibility for entitlement to VA disability pension 
benefits not having been established, the appeal is denied.

Service connection for left knee chondromalacia, anterior 
cruciate ligament tear, and osteoarthritis is granted.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


